El Juez Asociado Se. MacLeaet,
emitió la opinión del tribunal.
Este es nn caso en el cual la demandante solicitó de la Corte de Distrito de Hnmacao, la expedición de nn injunction. El injunction fné denegado y el demandante interpuso apelación *1026para ante este tribunal, alegando qne se había cometido error por la corte de distrito al negarse a expedir el anto.
Un injunction, según ha sido definido por las autoridades más altas, es nn mandamiento judicial por el que se require a una persona que ejecute determinada cosa o se abstenga de ejecutarla, de acuerdo con las exigencias del caso. (2 Story’s Equity, 861; Spelling on Injunctions, 243.) Los de la primera. clase se ha dicho que son mandatorios, y los de la segunda, prohibitorios. La segunda clase es mucho más corriente. (Spelling, sección 11.) Nuestro estatuto con res-pecto a injunctions fné aprobado el día 8 de marzo de 1906.
En su primera sección se define el injunction en los siguien-tes términos:
“El injunction es un mandamiento judicial expedido por escrito, bajo el sello de un tribunal, por el que se requiere a una persona para que se abstenga de hacer, o de permitir que se haga por otros bajo su intervención, determinada cosa que infrinja o perjudique el derecho de otra.”
En el artículo 4 del mismo se dice lo siguiente :
“No podrá otorgarse un injunction para suspender un procedi-miento judicial que se estuviere tramitando al instituirse la acción en que se solicite el injunction, a menos que la restricción fuere nece-saria para impedir una multiplicidad de tales procedimientos.”
En el artículo siguiente de dicha ley se dispone que:
“Podrá otorgarse un injunction en cualquier tiempo antes de ha-berse dictado sentencia, mediante petición o declaración juradas, siem-pre que aquélla o ésta, en su respectivo caso demostraren satisfac-toriamente que existen motivos suficientes para concederlo.”
Leyes de la Sesión de 1906, páginas 81-83.
En el presente caso la solicitud no fue presentada en un procedimiento judicial que entonces se estuviera tramitando, sino que era un pleito independiente que tenía por objeto obtener un injunction permanente contra el demandado para impedir el traspaso y ocupación de cierta parcela de terreno que había de usarse como camino para un ferrocarril. La *1027solicitud de injunction fué presentada con posterioridad a la fecha en qne se dictó la sentencia de expropiación del terreno, y en ella no se expresa qne existiera probabilidad alguna de multiplicidad de procedimientos, así como tampoco mostraba razón alguna de que se temiera que tal cosa pudiera ocurrir.
La corte inferior, antes de dictar sentencia en este caso emitió una larga opinión en la que se discutían extensamente todos los puntos tanto de hecho como de derecho, y el día 8 de abril de 1912 desestimó la solicitud de injunction que había sido presentada, adjudicando las costas a favor del deman-dado.
Como la acción tomada por la corte sentenciadora en este caso se fundó virtualmente en la falta de equidad de la de-manda, es conveniente que se lea cuidadosamente la demanda en la que el promovente solicitó la expedición del auto, a fin de que podamos apreciar mejor el caso.
La demanda, en resumen, es sustancialmente como sigue:
- ‘ ‘ Que la demandante en este pleito, Manuela Cerra de Zalduondo, por. medio de su abogado, Juan B. Huyke, comparece ante la corte y establece esta acción contra la Fajardo Development Company y Miguel Zalduondo Yeve que es asimismo demandado en esta acción, y alegando .•
Primero. Qiue la Fajardo Development Company es una corpora-ción de fuera del país, autorizada para hacer negocios en esta isla, y el demandado, Miguel Zalduondo Yeve, es residente del pueblo de Fa-jardo y mayor de edad.
‘ ‘ Segundo. Que la demandante y el referido demanda,do Zalduondo han estado y están casados, no habiendo ninguno de ellos aportado bienes al- matrimonio.
“Tercero. Que la demandante y el demandado Zalduondo son dueños de una finca comprada con fondos de la sociedad de gananciales en 28 de noviembre de 1909, cuya finca está situada en el barrio de Quebrada Seca de Fajardo, y se compone de 6 cuerdas de terreno, (cuyas colindaneias se describen).
“Cuarto. Que la Fajardo Development Company en el año 1910 acudió al Consejo Ejecutivo en solicitud de que se expropiara una parcela de terreno perteneciente a la finca anteriormente descrita, *1028compuesta de 92 metros y 85 centímetros de largo, por 10 metros de ancho, (cuyas colindancias se describen).
“Quinto. Que el Consejo Ejecutivo de Puerto Rico citó al de-mandado Zalduondo para que compareciera a un meeting que tenía por objeto que hubiera una discusión con respecto a dichos procedi-mientos de expropiación, pero que la demandante en este caso no fué citada ni notiñcada, ni se le' oyó en forma alguna.
“Sexto. Que como resultado de tales procedimientos ante el Con-sejo Ejecutivo de Puerto Rico, la Fajardo Development Company presentó en la Corte de Distrito de Humacao una demanda sobre ex-propiación forzosa de la faja de terreno anteriormente descrita, por ser de utilidad pública, contra Miguel Zalduondo Yeve, sin que la peticionaria fuera parte en dicho pleito.
“Séptimo. Que se celebró la vista de la causa y la Corte de Dis-trito, en 28 de marzo de 1912, dictó sentencia declarando la expropia-ción de la faja de terreno descrita, habiéndose concedido en la sen-tencia el título de dicha parcela de terreno a’la Fajardo Development Company sin que se hubiera hecho parte en la acción a la peticionaria.
“Octavo. Que con motivo de la sentencia dictada por la corte la peticionaria ha quedado privada de su propiedad sin que haya sido oída y vencida en juicio y sin que. hubiera mediado compensación.
“Noveno. Que el propósito de la Fajardo Development Company al conseguir la expropiación de dicha parcela es el de construir una línea de ferrocarril a través de la misma, lo que ha de ocasionar grandes e irreparables perjuicios al resto de la finca que pertenece a la demandante.
“Décimo. Que por virtud de lo decretado en la sentencia el de-mandado Zalduondo se halla obligado a otorgar escritura a favor de la Fajardo Development Company, y que esta última ha de seguir adelante el procedimiento de expropiación con el fin de construir la expresada vía de ferrocarril tan pronto como le sea posible.
“Undécimo. Que una compensación pecuniaria no habría de pro-porcionarle remedio adecuado a la peticionaria, pues de no ser res-tringidos los demandados en la ocupación de dicha parcela, una mul-tiplicidad de procedimientos habría de sobrevenir para evitar los daños que resultarían a la peticionaria con motivo de dicha expropiación, la que no tiene otro remedio adecuado en la ley.
“Duodécimo. Que el valor intrínseco de la participación de la de-mandante en la parcela de terreno excede de la suma de $600, por lo que se solicitó de la corte qu$ ordenara a los demandados en este pleito que se abstuvieran de otorgar escritura o tomar posesión de *1029dicha parcela de terreno hasta que la peticionaria haya sido oída y se haya dictado sentencia contra la misma.”
Concluye la demanda con la súplica siguiente:
“Por lo que suplicamos a la corte se sirva decretar un auto de injunction dirigido contra los demandados en este caso, en el que se les requiera
“ (a) Que Miguel Zalduondo Yeve se abstenga de otorgar escritura a la Fajardo Development Company y ponerla en posesión de la par-cela o faja de terreno descrita en la alegación cuarta de la demanda, hasta tanto no medie nueva orden de la corte.
“ (b) Que la demandada Fajardo Development Company, ya por sí, ya mediante sus empleados, sirvientes, agentes, representantes, abo-gados, y demás personas que actúen a su nombre y bajo su dirección se abstenga de ejecutar la sentencia definitiva dictada por la corte de distrito el día 28 de marzo de 1912, en el pleito número 1803 se-guido por dicha corporación contra Miguel Zalduondo Yeve sobre expropiación forzosa; absteniéndose al mismo tiempo de ocupar la faja o parcela de terreno reseñada o en cualquiera forma incautarse de ella hasta que sea oída y vencida en juicio la peticionaria.
“ (c) Que los demandados en este pleito sean condenados a pagar las costas de este procedimiento, incluyendo honorarios de abogados. ’ ’
De lo que precede se verá que el injunction se lia solici-tado por tres fundamentos, a saber: Primero. Que la deman-dante Señora Cerra de Zalduondo es dueña de una.mitad in-divisa de 6 cuerdas de terreno, de las cuales se trata de ex-propiar la faja o parcela. Segundo. Que si la demandada Fajardo Development Company tomara posesión de dichos terrenos para dedicarlos al uso a que se ha hecho referencia, esto causaría daños irreparables a la peticionaria; y tercero. Que una compensación pecuniaria no sería un remedio ade-cuado por el daño que sufriría la demandante. 0
Antes de entrar a discutir estas diferentes cuestiones, debe tomarse en consideración la objeción preliminar formulada por el apelante. Se expresa en el brief y se ha alegado con cierta seriedad e insistencia en el informe oral, que la corte sentenciadora procedió erróneamente al denegar el injunction antes de oir ninguna prueba con respecto a los hechos *1030contenidos en la solicitud. Se alega que éste fué un pro-cedimiento erróneo. Nosotros no lo entendemos así. Es la práctica corriente cuando una solicitud se presenta a un juez o a una corte para que se expida un injunction y se formula una contestación a la misma, o antes de que se formule la contestación, que la corte debe considerar los lieclios conte-nidos en la petición jurada o en cualesquiera affidavits que acompañen a la misma, así como aquellos que aparezcan en la contestación jurada y en los contra-affidavits en que la misma se apoye, y concederá o negará el injunction por los méritos de la demanda o de la contestación; o después que el injunction se ha concedido y presentado una moción para anularlo, la corte disolverá o se, negará a anular el injunction u orden restrictiva expedida anteriormente. En la sección 5a. de la Ley de injunction a que se ha hecho referencia se dispone especialmente que el injunction podrá otorgarse me-diante petición o declaración juradas que acompañen a la misma, siempre que dicha petición o declaraciones juradas demuestren satisfactoriamente que existen motivos suficientes para concederlo. Desde luego que la facultad para conceder el auto simplemente por lo que aparezca de los documentos sin oir prueba alguna supone, que la corte o juez tiene el derecho de negar el auto cuando no aparecen motivos sufi-cientes para que sea concedido. Esta práctica está tan bien establecida que no es necesario discutir el asunto con mayor extensión.
Por consiguiente, la primer cuestión que ha de conside-rarse con arreglo a los méritos del caso es el interés que tiene la demandante en las 6 cuerdas de terreno en las cuales se trata de establecer la servidumbre de paso. Aparece de la demanda que esta finca fué comprada después del ma-trimonio de Doña Manuela Cerra y Miguel Zalduondo y que ninguno de ellos tenía propiedad alguna en la fecha del matrimonio. Por tanto, la parcela de terreno pertenece a los bienes gananciales de Zalduondo y su esposa, sección 1322 del Código Civil, y la primer cuestión que ha de ser tomada en *1031consideración es si la esposa fné o nó parte necesaria en los procedimientos sobre expropiación de la finca pertene-ciente a los bienes gananciales. Tomando en consideración las anteriores sentencias de. este tribunal, puede deducirse por analogía que ella no es parte necesaria, puesto que fia sido resuelto que la esposa no es parte necesaria en un procedi-miento sobre ejecución de una hipoteca constituida en pro-piedad perteneciente a los bienes gananciales. Véase el caso de Porto Rico Leaf Tobacco Co. v. Ereño, 16 D. P. R., 100-106, y Torres v. Lothrop, Luce & Co., 16 D. P. R., 180. De acuer-do con nuestra ley, el marido es el administrador de los bienes gananciales, (art. 1327 del Código Civil), y aunque no puede traspasarlos o venderlos sin el consentimiento de la esposa, la ley puede imponer un gravamen sobre los bienes como .ocurre en la tasación de contribuciones, orden de ejecución, o mandamiento de embargo o en alguna otra forma, sin que sea necesaria la gestión voluntaria del marido, y en tales casos la esposa no es parte necesaria en los procedimientos. En el presente caso parece que la corte, al dictar la sentencia sobre la expropiación forzosa del terreno, ordenó al ma-rido que hiciera un traspaso del terreno a la Fajardo Development Company. Esto no era necesario. La orden de la corte daba el título de la finca, o por lo menos, el derecho o servidumbre concedido en la misma a la Fajardo Development Company sin que tuviera nada que ver el marido, y si éste voluntariamente ejecuta, un traspaso que la ley no le obliga a hacerlo, no puede el mismo producir efecto alguno en el sentido de perjudicar el derecho de la esposa en la finca que se trata de traspasar.
Cualesquiera derechos que la esposa tuviere en la finca en la que se pretende establecer la servidumbre, continúa tenién-dolos sin menoscabo alguno, no obstante los procedimientos de expropiación, excepto en lo que los mismos puedan afectar a los bienes gananciales. Los casos citados por el abogado de' los apelantes, a saber, Holmes v. Kansas City, 209 Missouri, 513; 108 S. W., 9; 123 Am. St. Rep., 495, y otros casos *1032se diferencian del presente en qne en dichos casos la esposa tenía nna participación separada e independiente en la pro-piedad; en el caso de Holmes tenía lo qne se conocía por pro-piedad del marido y de la mujer (estate by entirety), según el que tenía ella qne ser parte en los procedimientos de expropiación; y siendo ella parte necesaria en los mismos, y teniendo un interés independiente en la finca que trata de expropiarse tenía derecho de impedir la ocupación de la finca hasta que se le quitara mediante debido procedimiento de ley y se le pagara la debida compensación por la misma. Se verá qne estos casos son completamente distintos en prin-cipio del que estamos considerando. Sin embargo, bajo las circunstancias de este caso, puede decirse que la esposa sola no tenía derecho para instituir una acción de injunction respecto de la propiedad en litigio. Esto resuelve la cuestión relativa al primer fundamento en que se basa el injunction.
Examinemos el segundo fundamento por virtud del cual se ha solicitado la expedición del injunction, o sea, que el demandado causaría perjuicios irreparables a la peticionaria por el hecho de tomar posesión del terreno a que se refiere la demanda. La Señora Cerra Zalduondo o era parte nece-saria en los procedimientos de expropiación forzosa o no lo era; si no era parte necesaria, entonces no puede alegar haber sufrido perjuicios que pudieran resultar de la expro-piación del terreno, puesto que la acción de la corte y de las partes demandadas en este pleito en la expropiación de la finca de 6 cuerdas fué estrictamente de acuerdo con la ley. Si ella era parte necesaria en los procedimientos de expropia-ción, entonces la sentencia dictada en el caso y, la acción de la corte al decretar la servidumbre sobre el terreno y la ocupa-ción del mismo por la demandada Fajardo Development Company, no podía por el hecho de no habérsele notificado a ella, afectar a ningún derecho que tuviera la peticionaria, pudiendo ésta establecer tal acción en las cortes o en alguna otra forma según lo creyera conveniente para proteger sus intereses. No existe nada en la alegación contenida en la *1033demanda que demuéstre que algún perjuicio irreparable baya de sufrirlo alguno por virtud de la sentencia dictada en el pleito de expropiación. No resulta que se baya destruido ningún edificio, o que algún perjuicio público o privado se baya ocasionado, o que la parcela de terreno en la que se tiene en proyecto el establecimiento de la vía baya esencial-mente sufrido en su valor, excepto en cuanto a la porción que ba sido tomada para ser inmediatamente ocupada, y el valor de esa parcela puede ser fácilmente apreciado en dollars y centavos, y la cuantía de los perjuicios que sufriera la demandante con motivo de tomársele dieba parcela puede fijarse en dinero y pagársele si tiene ella derecho a cobrar dieba suma; en otras palabras, todo lo que es necesario para reparar un perjuicio que pudiera sufrir la demandante debido a los hechos expresados en la demanda, es que se dicte una sentencia ordenando que se pague cierta suma de dinero como compensación por los perjuicios,' y no se ba demostrado que hayan existido perjuicios irreparables de acuerdo con las alegaciones contenidas en los alegatos.
Y llegamos ahora a la consideración del tercer, funda-mento en el' cual la demandante funda su derecho para la expedición del injunction,, o sea que una compensación pecu-niaria no le proporcionaría un remedio adecuado. Ya hemos virtualmente resuelto esta cuestión al considerar la segunda proposición. Si los demandados o cualquiera de ellos han privado a la demandante de su finca o de alguna parte de la misma, o la han gravado con una servidumbre que no está autorizada por la ley, ella puede recurrir a la corte entablando una acción de daños y perjuicios, pudiendo recobrar la can-tidad total en pesos y centavos por cualquier perjuicio que baya podido sufrir en su propiedad. Por tanto, no hay razón alguna para expresar que el remedio no sería adecuado.
Los señalamientos de error hechos por el abogado del apelante en su alegato se fundan principalmente en la opinión de la corte inferior según aparece de los autos. No importa si la opinión de esa corte fue correcta o no. Es la sentencia *1034o resolución contra la cnal se interpone la apelación la qne tenemos qne considerar al resolver sobre la propiedad de la acción adoptada por la corte inferior. Puede ocurrir que una corte llegue a dictar una sentencia o resolución que sea correcta tomando por base fundamentos indebidos e ilógi-cos y si la sentencia o resolución así dictada es correcta, no importa que las razones emitidas por la corte para dictar dicha sentencia sean erróneas o de algún otro modo equi-vocadas. No pretendemos expresar si las proposiciones contenidas en la opinión de la corte sentenciadora son o nó correctas en todos sus particulares, puesto que tal cosa no es necesaria para la resolución de este caso.
Además, podemos expresar en cuanto a la negativa de la corte a expedir el mandamiento de injunction solicitado, que ha sido generalmente aceptada como correcta la doctrina de que un injunction es un remedio de equidad que puede conce-derse o denegarse de acuerdo con la sana discreción del juez sentenciador, y debe siempre observarse gran cautela al con-cederse, y sólo en los casos en que la razón y la necesidad que exista para que se conceda sean claros. Véase Spelling on Injunctions, artículos 22-23; Gonzales v. Collazo, 14 D. P. R., 855; Trujillo Mercado & Co. v. Rodríguez, 16 D. P. R., 125; Morfi v. Fajardo Development Co., 17 D. P. R., 797; Abella v. Fernández et al., 17 D. P. R., 1063.
Los abogados de las partes presentaron otras cuestiones en los' importantes alegatos que presentaron en este pleito, pero, según la consideración que hemos hecho de este caso, entendemos que no hay necesidad de considerar las referidas cuestiones. Por las razones expresadas la sentencia o resolu-ción de la Corte de Distrito de Iíumacao, denegando el injunction solicitado en este caso, debe ser confirmada en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.